Examiner’s Comment
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a controller for a power converter, the controller comprising: a bridging circuit configured to electrically couple the first sense terminal to the second sense terminal in a first state and electrically decouple the first sense terminal from the second sense terminal in a second state; and control circuitry configured to set the bridging circuit in the first state during a portion of a voltage ramp of the power converter, and to determine whether an open or short fault condition is present at either the first sense terminal or the second sense terminal based on a voltage across the bridging circuit in the first state, in combination with all the limitations set forth in claim 1. 	Regarding claim 14, the prior art fails to teach or disclose a method of operating a controller for a power converter, the method comprising: setting a bridging circuit of the controller in a first state during a portion of a voltage ramp of the power converter, to electrically couple the first sense terminal to the second sense terminal; setting the bridging circuit in a second state during a later portion of the voltage ramp, to electrically decouple the first sense terminal from the second sense terminal; and determining whether an open or short fault condition is present at either the first sense terminal or the second sense terminal based on the voltage across the bridging circuit in the first state, in combination with all the limitations set forth in claim 14..  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838